—Appeal from order, Family Court, Bronx County (Peter Passidomo, H.O.), entered on or about March 13, 1995, which dismissed petitioner’s application for a downward modification of child support arrears, unanimously dismissed, without costs, as taken from a nonappealable order.
Determinations by a Hearing Examiner are not appealable (Family Ct Act § 439 [e]). Petitioner should have filed objections to the Hearing Examiner’s dismissal of his application with the Family Court, and then, if necessary, appealed from the Family Court order. Concur—Sullivan, J. P., Milonas, Rosenberger and Williams, JJ.